Title: To James Madison from Elbridge Gerry, 24 August 1812
From: Gerry, Elbridge
To: Madison, James


My dear Sir,
Cambridge 24th August 1812
Our late Secretary, Benjamin Homans Esqr will have the honor of paying his respects, & presenting this to you. His object is to obtain some place, in which he may be employed for the mutual benefit of himself & the Publick. The Consulate to which he was lately appointed would not have enabled him to subsist himself, & his Family. His success in the present pursuit, would afford great pleasure to the republicans generally of this Commonwealth as well as to myself. I have the honor to remain dear Sir, with the highest Consideration & respect Yours very sincerely
E. Gerry
